UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-1135


CATHERINE W. WEBER,

                Plaintiff - Appellant,

          v.

LIFE INSURANCE COMPANY OF NORTH AMERICA, a subsidiary of
CIGNA Corporation,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.     Norman K. Moon, Senior
District Judge. (6:11-cv-00032-NKM-BWC)


Submitted:   July 30, 2012                 Decided:   August 20, 2012


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Edgar Dawson, III, Chad A. Mooney, PETTY, LIVINGSTON, DAWSON
& RICHARDS, PC, Lynchburg, Virginia, for Appellant.            Zoe
Sanders,   William  C.   Wood,  Jr.,   NELSON  MULLINS   RILEY   &
SCARBOROUGH, LLP, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Catherine      W.   Weber    sought     a     declaratory       judgment

holding that     she   is    entitled    to    benefits      under    her    deceased

husband’s life insurance policies.                 The district court granted

Appellee’s    motion     for     judgment     on   the     pleadings,       and    Weber

appeals.     For the following reasons, we affirm.

             We review de novo the district court’s grant of a Fed.

R. Civ. P. 12(c) motion for judgment on the pleadings, applying

the same standard we apply to motions to dismiss for failure to

state a claim, Fed. R. Civ. P. 12(b)(6).                      Independence News,

Inc. v. City of Charlotte, 568 F.3d 148, 154 (4th Cir. 2009).

We accept as true the factual allegations in the complaint and

draw   all   reasonable      inferences      in    favor    of     Weber.     Burbach

Broad. Co. of Del. v. Elkins Radio Corp., 278 F.3d 401, 405-06

(4th Cir. 2002).         In order to survive a motion for judgment on

the pleadings, the complaint must contain facts sufficient “to

raise a right to relief above the speculative level” and “state

a claim to relief that is plausible on its face.”                           Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).

             Weber’s   husband,      Carl     (“Carl”),      was    killed        in   the

crash of a personal aircraft on which he was a passenger.                          Prior

to his death, Carl participated through his employment in an

insurance plan that included accidental death and dismemberment

benefits issued by Life Insurance Company of North America, a

                                         2
subsidiary       of    CIGNA        Corporation         (“Appellee”).          The     policies

contain     eleven         “Common     Exclusions”          that     bar      the     award    of

benefits for loss resulting from a number of events, including

among     others,          suicide,      skydiving,          or     driving         under     the

influence.           At issue in this case is Common Exclusion 6(a),

which bars benefits for loss occurring during “(6) flight in,

boarding or alighting from an Aircraft or any craft designed to

fly above the Earth’s surface (a) except as a passenger on a

regularly       scheduled       commercial             airline.”        The    remainder       of

Common Exclusion 6, subsections (b) through (g), bars coverage

for     loss        occurring        during        a      variety       of    flight-related

activities.

               On     appeal,       Weber     challenges          the    district       court’s

conclusion that Common Exclusion 6 is unambiguous and therefore

enforceable.          Weber claims that had Common Exclusion 6 ended at

subsection       6(a),       “any    reasonable         person     would      understand       and

expect    that        only    commercial           airline     passengers           [would]     be

covered     in       the     event     of     an       accidental       death,”      but      that

subsections         6(b)     through     6(g)       are    superfluous        when     read    in

conjunction with subsection 6(a), and therefore blur the issue

of what flight activity is actually excluded from coverage.

               The    district        court    rejected       this      argument,       relying

upon Provident Life & Accident Insurance Co. v. Anderson, 166

F.2d 492 (4th Cir. 1948), in reaching its conclusion that each

                                                3
provision in the policies must be independently read.                            As the

district court noted, the structure of Common Exclusion 6 is

similar to the challenged exclusions upheld in Provident Life.

              We conclude that the district court correctly ruled

that each of the subsections contained in Common Exclusion 6

details a separate type of risk that is excluded from coverage.

Read on its own, Subsection 6(a) bars coverage for accidents

caused by or resulting from “flight in, boarding or alighting

from an Aircraft or any craft designed to fly above the Earth’s

surface     except       as    a   passenger      on    a     regularly     scheduled

commercial airline.”           In addition to this general exclusion, we

agree     with    the    district      court   that     Common      Exclusions     6(b)

through 6(g) articulate additional grounds of exclusion barring

coverage for certain activities otherwise arguably not covered

by   Common      Exclusion     6(a).      Thus,   the       subsections    of    Common

Exclusion     6(a)      are    neither    conflicting        nor    ambiguous.       We

accordingly conclude that Subsection 6(a) clearly bars coverage

for Carl’s death.

              We therefore affirm the district court’s judgment.                     We

dispense      with      oral   argument     because         the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED



                                           4